NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DEREK D.DURANT,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-1129
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Bruce E. Kyle,
Judge.

Derek D. Durant, pro se.


PER CURIAM.

             Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Coughlin v. State, 932 So. 2d 1224

(Fla. 2d DCA 2006) (en banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004);

Campbell v. State, 884 So. 2d 190 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d

1054 (Fla. 2d DCA 2002).



SILBERMAN, MORRIS, and ATKINSON, JJ., Concur.